REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Ikejiri et al. (US 5,324,766) and Gaw et al. (EP 2759563) for the following reasons:
Ikejiri et al. teaches a resin molded article, wherein the resin molded article comprises: a composition that is molded into an article having a desired shape, including a film, i.e. a single layer, that comprises: a matrix material, an electrically conductive network, supported by the matrix material, the electrically conductive network consisting of metal, and a fiber reinforcement material, supported by the matrix material; and a plated layer, i.e. a carrier layer on a surface of the single layer.
However, Ikejiri fails to disclose or suggest the presently claimed invention, specifically as stated by applicant on pages 6-8 of Remarks, wherein the carrier layer is releasable as required in claim 1 and wherein the electrically conductive network is physically connected as required in claims 11 and 26. 
Gaw et al. teaches a fiber reinforced plastic, comprising: a single, that comprises: a matrix material, an electrically conductive network, supported by the matrix material, the electrically conductive network consisting of metal (conductive filler 20 made of fiber and metals), and a fiber reinforcement material, supported by the matrix material (reinforcing material 18); and a carrier layer on a surface of the single layer (one of the other plies).
However, Gaw et al. fails to disclose or suggest the presently claimed invention, specifically as stated by applicant on pages 8-9 of Remarks, wherein the carrier layer is releasable as required in claim 1, wherein the electrically conductive network is physically connected metal elements and consists of metal as required in claim 11 and wherein the 
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/01/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claims 16-18 include all the limitations of allowable product claim 1, it is noted that present claims 16-18 are allowable over Ikejiri and Gaw et al. for the same reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787